Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 1-9 are objected to because of the following informalities: 
Claim 1 (line 9), claim 2 (line 9) and claim 9 (line 7) recite “the opening of the hypotube”. The ordinary meaning of the term “tube” is understood to define a long hollow object, and thus a hypotube is understood to have an opening forming the hollow. However, since this is the first recitation of “the opening” in the claims, it is suggested that “the opening” be amended to read “an opening”.
Claim 9: in line 11, “positioning stent” should read “positioning the stent”.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-9 are objected to for informalities as discussed above, but would be allowable if rewritten as suggested by the examiner.
The prior art of Pryor (US 2007/0244540) and Carter et al. (US 2007/0010867) each disclose stent delivery systems (also considered catheter systems) comprising an inner shaft and an outer sheath that partially surrounds the inner shaft, a housing coupled to the inner shaft and outer sheath, a rotary reel disposed in the housing and configured for rotation with respect to the housing, the rotary reel fixed to the outer sheath. When the reel is rotated, the sheath is pulled along the generally circular path of the reel to retract the outer sheath with respect to the inner shaft. See fig. 8 and par. [0058]-[0060] of Pryor, noting inner shaft (204C), sheath (206C), housing (212C), and rotary reel (802) around which the outer sheath is pulled to retract the outer sheath. See figs 1-3 and par. [0031] of Carter, noting inner shaft (22), sheath (24), housing (14), and rotary reel (42) around which the outer sheath is pulled to retract the outer sheath. However, the prior art fails to disclose or fairly suggest, in combination with the remaining claim limitations, a hypotube disposed in the housing and fixed thereto with the inner shaft extending into the opening of the hypotube and the outer sheath enshrouding a portion of the hypotube, the hypotube extending from a first end of the housing to a second end of the housing in a generally circular path defined by the rotary reel such that rotation of the rotary reel in a first direction pulls the outer sheath hover the hypotube along the generally circular path to retract the outer sheath with respect to the inner shaft. 


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 8/19/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771